DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a method for connecting electronic components to a substrate as recited by claim 1, particularly during said applying of light pulses, measuring a power of one of said light pulses from said flashlamp and converting said measured power to a radiant exposure value; measuring a temperature of said electronic component being soldered onto said substrate; and in response to said measured temperature of said electronic component, adaptively adjusting a duty cycle of a next light pulse according to said radiant exposure value of said one light pulses.
The prior art of record does not teach or suggest either alone or in combination a system for connecting electronic components to a substrate as recited by claim 1, a photodiode for measuring a power of a light pulse from said flashlamp; an infrared camera for measuring a temperature of an electronic component being soldered onto a substrate; and a processor, in response to said measured temperature of said electronic component, adaptively adjusting a duty cycle of a next light pulse via said frequency controller according to a radiant exposure derived from said measured power of said light pulse from said flashlamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735